

114 S3481 IS: HHS Slush Fund Elimination Act
U.S. Senate
2016-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3481IN THE SENATE OF THE UNITED STATESNovember 17, 2016Mr. Sasse (for himself, Mr. Rubio, Mr. Barrasso, and Mr. Lee) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo address payment for claims relating to certain provisions of the
			 Patient Protection and Affordable
			 Care Act. 
	
 1.Short titleThis Act may be cited as the HHS Slush Fund Elimination Act. 2.FindingsCongress finds that—
 (1)Congress, as demonstrated in the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235; 128 Stat. 2130) and the Consolidated Appropriations Act, 2016 (Public Law 114–113; 129 Stat. 2242), does not support the use of taxpayer funding for payments made under the risk corridor program under section 1342 of the Patient Protection and Affordable Care Act (42 U.S.C. 18062);
 (2)on September 9, 2016, the Department of Health and Human Services issued a memo that encouraged the settlement of civil actions relating to the risk corridor program;
 (3)a 1998 legal opinion from the Office of Legal Counsel states The Judgment Fund does not become available simply because an agency may have insufficient funds at a particular time to pay a judgment;
 (4)the Congressional Research Service has concluded that the Judgment Fund would not appear to be available to pay for such judgments under current law; and (5)Congress wants to prohibit the Department of Health and Human Services from illegally paying claims or settlements, specifically through the Judgment Fund, to insurers for the risk corridor program.
			3.Judgments, awards, and compromise settlements
 (a)DefinitionIn this section, the term covered provision means section 1341 or 1342 of the Patient Protection and Affordable Care Act (42 U.S.C. 18061 and 18062).
 (b)PaymentsNotwithstanding section 1304 of title 31, United States Code, or any other provision of law— (1)except as provided in paragraph (2), no Federal funds, including amounts appropriated under such section 1304, may be used to pay any final judgment, award, or compromise settlement relating to a covered provision (including interest and costs); and
 (2)amounts owed by the United States Government for a final judgment, award, or compromise settlement relating to a covered provision (including interest and costs) shall be paid from amounts appropriated to the Secretary of Health and Human Services under section 1342(b)(2) of the Patient Protection and Affordable Care Act (42 U.S.C. 18062(b)(2)).
				